DETAILED ACTION
This Action is in response to Applicant’s response filed on 12/01/2021.  
Claims 3, 6, 7 and 12 have been cancelled.  
New claims 17-22 have been added.  
Claims 1-2, 4-5, 8-11 and 13-22 are now pending in the present application.  
This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Morgan (US 2017/0125623 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations and/or mathematical calculations).  
In claim 1, the step of “calculating vegetation data” is a step of mathematical equations; “calculating ratio information” is also a step of mathematical equations; and “determining extracted vegetation data …. on a basis of the ratio information” is a mathematical relationship.  The additional generic computer elements (“processing apparatus”, “memory” and “processor”) independent claim 1 is not patent eligible.  Independent claims 14, 15 and 16 are rejected for similar reasons.
The additional elements in claims 2, 17 and 20, when considered separately and in combination, do not add significantly more to the except.  The “generating” step of these claims a well-understood and routine function.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 2, 17 and 20 are not patent eligible. 
The additional elements in claims 4, 5, 18, 19, 21 and 22, when considered separately and in combination, do not add significantly more to the except.  The “determining” steps of these claims are well-understood and routine functions.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality claims 4, 5, 18, 19, 21 and 22 are not patent eligible. 
The additional elements in claim 8, when considered separately and in combination, do not add significantly more to the except.  The step of “variably setting” is a mathematical relationship.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claim 8 is not patent eligible. 
The additional elements in claim 9, when considered separately and in combination, do not add significantly more to the except.  The step of “determining a fixed ratio” is a mathematical relationship.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claim 9 is not patent eligible. 
The additional elements in claim 10, when considered separately and in combination, do not add significantly more to the except.  The step of “calculating vegetation change information” is a mathematical relationship.  This judicial exception is not integrated into a claim 10 is not patent eligible. 
The additional element in claim 11 (“obtaining an NDVI value”) does not add significantly more to the exception.  This additional limitation (the “obtaining” step) is a well-understood and routine function.  Therefore, claim 11 is not patent eligible. 
The additional elements in claim 13, when considered separately and in combination, do not add significantly more to the except.  The step of “calculating the ratio information” is a mathematical calculation.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claim 13 is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8, 10-11 and 13, 18 and 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (US 6,160,902) in view of Morgan (US 2017/0125623 A1).



Consider claim 1 (and similarly applied to claims 14-16), Dickson discloses an information processing apparatus comprising:
a memory storing program code; and (col. 4, line 61) 
a processor configured to execute the program code to perform operations comprising:  (col. 3, line 1)
calculating vegetation data (abstract; vegetation for analysis of crop characteristics) of multiple time points, (col. 10, lines 45-52; varying time intervals)
calculating ratio information (col. 9, line 55 to col. 10, line 6, calculating the ratio of light intensity at a third wavelength band to light intensity at the first wavelength band), 
determining extracted vegetation data from the vegetation data on a basis of the ratio information.  (col. 9, lines 59-60; ratio is indicative of the crop nitrogen status)
Although Dickson discloses calculating the ratio of light intensity at a third wavelength band to light intensity at the first wavelength band, Dickson does not specifically disclose calculating ratio information being based upon a ratio of detected direct light to detected scattered light, or a ratio of detected total sunlight to detected scattered light.
In related art, Morgan discloses calculating ratio information being based upon a ratio of detected direct light to detected scattered light, or a ratio of detected total sunlight to detected scattered light.  (paragraph 9; ratio of how much of the sunlight at a particular location is direct normal sunlight that has not been scattered.  For example, the ratio will be affected by meteorological conditions at the location on the Earth receiving the sunlight.  Different examples include on an overcast day , the ratio is zero as all of the light is diffuse sunlight.  On a clear sunny winter day, ~85% of the sunlight received is DNI due to lack of moisture and smog in the air whereas on a clear sunny summer day, ~70% of the sunlight received is DNI due to presence of moisture and smog in the air.  Paragraph 10 further discloses an average annual DNI and DNI to GNI ratio can be calculated.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Morgan into the teachings of Dickson for effectively harvesting direct light and diffuse light.

Consider claims 2, 17 and 20, Takashima discloses the claimed invention wherein generating vegetation change information indicating a time series change of the vegetation data using the extracted vegetation data.  (col. 10, lines 45-52)

Consider claims 4, 18 and 21, Takashima discloses the claimed invention wherein determining the extracted vegetation data comprises excluding portions of the vegetation data where the ratio information is below a predetermined threshold.  (col. 3, line 64 to col. 4, line 9; for example, images of vegetation will only include direct light)

Consider claim 8, Takashima discloses the claimed invention wherein variably setting an extraction condition for determining the extracted vegetation data.  (col. 9, line 55 to col. 10, line 6)

Consider claim 10, Takashima discloses the claimed invention wherein calculating vegetation change information corresponding to the multiple time points.  (abstract)

claim 11, Takashima discloses the claimed invention wherein obtaining an NDVI value as the vegetation data.  (co. 8, line 53 to col. 9, line 29)

Consider claims 13 and 16, Takashima discloses the claimed invention wherein calculating the ratio information by using detection values obtained by an ambient light sensor (col. 2, line 65) including a first light reception section on which a light shielding body casts a shadow and a second light reception section which does not come under an influence of the light shielding body, the detection values being obtained at the respective light reception sections. (col. 3, line 64 to col. 4, line 9)

Relevant Prior Art Directed to State of Art
Chazallet (US 10,873,699) is relevant prior art not applied in the rejection(s) above.  Chazallet discloses a method and device for imaging a plant, and method for determining a characteristic of a plant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665